In the United States Court of Federal Claims
                                    No. 15-747C
                               (Filed June 22, 2016)
                             NOT FOR PUBLICATION


* * * * * * * * * * * * * * * * * *
                                  *
                                  *
JULIET MARINE SYSTEMS, INC., *
                                  *
                 Plaintiff,       *
           v.                     *
                                  *
THE UNITED STATES,                *
                                  *
                 Defendant.       *
                                  *
* * * * * * * * * * * * * * * * * *


                                       ORDER

        The Court has reviewed the joint motion for a protective order. Though the
parties agree that a protective order should issue, they disagree on a single
provision of that order --- namely, what materials should be designated as
“Attorneys’ Eyes Only.” The parties agree that any non-public, competition-
sensitive information received from or concerning third parties should be classified
as “Attorneys’ Eyes Only.” The government maintains that there is no reason to
limit this prohibition to information received from, or concerning, third parties. In
short, the government claims that access to any information the government has
concerning plaintiff Juliet Marine Systems, the disclosure of which would harm the
competitive process, should be restricted to attorneys. By contrast, plaintiff argues
that any competition-sensitive information the government possesses regarding
itself should not be so restricted. In support of this argument, plaintiff contends
that the concerns about competition that animate the protective orders in our bid
protest cases, and which would limit access to such competition sensitive
information to attorneys only, are not present in this action. Additionally, plaintiff
contends that information such as source selection information is not shielded from
discovery by the Procurement Integrity Act after the award of the contract in
connection with which it was generated. See 41 U.S.C. § 2102(a)(1), (b).

     As presented in the joint motion, it is not clear to the Court what, if any,
documents could be affected by the disputed provisions. The government notes that
no document had yet to be designated as “Attorneys’ Eyes Only” at the time the
motion was filed, and seemed to doubt that any would. How such documents could
be embraced by plaintiff ’s discovery requests, and whether plaintiff had ever
competed for government contracts relating to the technology at issue, have not
been shared with the Court. Under these circumstances, and particularly in light of
the restriction on disclosure of competition-related information that has been
recognized by at least one court, see Prof'l Review Org. of Florida, Inc. v. U.S. Dep't
of Health & Human Servs., 607 F. Supp. 423, 427 (D.D.C. 1985), the Court believes
it is prudent to adopt the broader restriction requested by the government. This
dispute cannot be resolved in the abstract, but instead requires the context of
specific documents. If any documents are produced to plaintiff ’s attorneys for their
eyes only, which those attorneys believe cannot give any competitive advantage to
their client because of their vintage or subject matter, plaintiff ’s counsel should
move (under seal) for permission to disclose the documents, and provide a copy to
chambers for in camera review.

       The joint motion for a protective order is accordingly GRANTED. The Court
shall separately issue the protective order which was proposed as Exhibit B to the
joint motion, with some minor, typographical changes.


IT IS SO ORDERED.

                                        s/ Victor J. Wolski
                                        VICTOR J. WOLSKI
                                        Judge




                                         -2-